DETAILED ACTION
	Claims 1-17 and 20-23 are currently pending in the instant application.  Claims 1, 2, 14, 17, and 20 are rejected.  Claim 3 is objected.  Claims 4-13, 15, 16, and 21-23 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of compound 109 in the reply filed on 19 February 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not established that a special technical feature does not run through the claim and is not found in the prior art.  This argument is not found persuasive as can be seen by the following 35 USC 102 and 103 rejections, which have R2 different from hydrogen, there is no special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claims 21-23, drawn to methods of use, are directed to an invention that is independent or distinct from the invention elected above, which is a product of compound 109.  Additionally, as there is no special technical feature, the following groups apply:
Group I (Elected), claims 1-17 and 20 drawn to products of the formula (I)
Group II, claims 21-23 drawn to methods of use of the products of the formula (I)
Since applicant has elected the species of compound 109, Group I is considered the elected invention for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 3, 14, and 17 which appear 
    PNG
    media_image1.png
    232
    291
    media_image1.png
    Greyscale
and
    PNG
    media_image2.png
    229
    356
    media_image2.png
    Greyscale
which are not allowable.
Claims 1-3, 14, 17, and 20 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claim 3 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims include the term “derivative” found in “boronic acid derivative” and “phosphonic acid derivative”.  While page 5 provides preferred phosphonic acid and boronic acid derivatives ( -PO(O-R17)2 and –B(O-R17)2) there is no disclosure of what all is encompassed by “derivative”.  The term “derivative found in the claims is defined as a compound, usually organic obtained from another compound by a simple chemical process or an organic compound containing a structural radical similar to that from which it is derived.  Therefore, the claims are considered indefinite as it is unclear what is included by “derivative”.  What is considered similar to boronic acid and phosphonic acid that would be considered a “derivative”?  What is obtained from a boronic acid or phosphonic acid that would be considered a “derivative”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No.  442569-53-1:

    PNG
    media_image1.png
    232
    291
    media_image1.png
    Greyscale
which corresponds to the instant invention wherein R1 is pyridinyl; R7 is H; R2 is C1 alkyl; R3-R6 are each H.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,893,096.  
US Patent No. 7,893,096 provides the compound of example 40, column 105:

    PNG
    media_image3.png
    245
    530
    media_image3.png
    Greyscale
 which is provided out of the instant claims by the proviso which states: R1 is not 3,4-dimethoxyphenyl.  However, R1 as instantly claimed can be variably substituted with one or more substituents selected from alkoxy, for example the species: 
    PNG
    media_image2.png
    229
    356
    media_image2.png
    Greyscale
which differs from the prior art as being a positional isomer.  The ‘096 patent provides utility on column 92 and 117.  However, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught bythe ‘096 patent since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					25 February 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600